IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GLEN TROGDON,                                              No. 69586
                                            Appellant,
                               vs.
                 THE STATE OF NEVADA
                 DEPARTMENT OF CORRECTIONS;
                                                                               FILED
                 GREGORY COX, DIR.; AND NDOC                                    FEB 0 1 20$
                 SOUTHERN ADMINISTRATIVE
                 COMMAND CENTER,                                              EMI<   alatIPMFA9t1 51:_ jo
                                                                                                 (
                                                                                                 U

                                                                                 DtPUTY CLE4r<
                                    Respondents.

                                      ORDER DISMISSING APPEAL
                             This is a pro se appeal from a district court order affirming a
                 justice court judgment. Eighth Judicial District Court, Clark County;
                 Michelle Leavitt, Judge.
                             Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals a jurisdictional defect. Appellant's case arose in
                 justice court. The district courts have final appellate jurisdiction over
                 cases arising in the justice courts. Nev. Const. art. 6, § 6; see also Waugh
                 u. Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360 (1969) (holding that
                 district court has final appellate jurisdiction in cases arising in the
                 justice's court), Accordingly, we conclude that we lack jurisdiction over
                 this appeal, and we therefore
                             ORDER this appealePLIMISSED.


                                                   144°               ,J.
                                            Douglas



                 Cherry                                    Gibboris
SUPREME COURT
        OF
     NEVADA


(0) 1947A    0
                                                                                     D-0930)
                 cc:   Hon. Michelle Leavitt, District Judge
                       Glen Trogdon
                       Attorney General/Carson City
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                        2